Exhibit 10.p

 

Description of Director Compensation pursuant to

Item 601(b)(10)(iii)(A) of Regulation S-K

 

 

The following is a description of Directors Compensation for First Bancorp (the
“Company”), effective as of January 1, 2013.

 

Each non-employee director earns a base director fee of $21,000 per year. In
addition to the base fee, the chairman of the Company is paid $6,000 annually,
the chairman of First Bank is paid $6,000 annually, the chairman of the Audit
Committee is paid $4,000 annually, and all other Audit Committee members are
paid $1,000 annually,

 

Non-employee directors of the Company also participate in the Company’s equity
plan. In June of each year, each non-employee director of the Company is
expected to receive a grant of shares of common stock with a value of
approximately $16,100.

 

Directors are also entitled to reimbursement of costs and expenses incurred in
connection with attending bank educational conferences.



 

 

